t c memo united_states tax_court joseph b campbell petitioner v commissioner of internal revenue respondent docket no filed date lawrence h crosby for petitioner jonathan p decatorsmith and tracy anagnost martinez for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes ‘al11 section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the continued additions to tax sec sec year deficiency a a dollar_figure dollar_figure s480 big_number big_number big_number big_number big_number big_number after concessions ’ the issues for decision are whether per capita distributions of dollar_figure dollar_figure and dollar_figure in and respectively to petitioner from the prairie island indian community of the state of minnesota the tribe arising out of the ownership and operation of a gambling casino constitute gross_income whether petitioner may exclude dollar_figure of discharge_of_indebtedness income resulting from a foreclosure of mortgaged ' continued tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar petitioner did not contest the following adjustments in his petition wage income of dollar_figure and dollar_figure in and respectively interest_income of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively patronage_dividends income of dollar_figure dollar_figure and dollar_figure for and respectively nonemployee compensation of dollar_figure and dollar_figure in and respectively and self-employment taxes in connection with the nonemployee compensation he received during and of dollar_figure and dollar_figure respectively petitioner did not present evidence to dispute these adjustments at trial and petitioner did not present argument on these adjustments in either his opening or reply brief these adjustments are deemed conceded in accordance with rule b at trial respondent conceded the other income adjustment of dollar_figure determined in his notice_of_deficiency for - - farm equipment during under sec_108 as qualified_farm_indebtedness whether petitioner is entitled to deduct expenses_incurred in connection with services rendered on behalf of the tribe or the tribal council during and whether petitioner is liable for additions to tax pursuant to sec_6651 for failure_to_file returns for and and whether petitioner is liable for additions to tax pursuant to sec_6654 for failure to make estimated_tax payments for and findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts into our findings by this reference spetitioner did not contest this issue in his petition petitioner contested this issue for the first time in his trial memorandum presented evidence on the issue at trial and argued in his opening brief that he was entitled to exclude the discharge_of_indebtedness income respondent did not object to the court’s review of this issue thus we deem this issue tried by consent and consider it before the court see rule b 112_tc_183 ndollar_figure petitioner did not contest the issue in his petition however petitioner presented evidence on the issue at trial and argued in his opening brief that he was entitled to the deductions respondent did not object to the court’s review of this issue thus we deem this issue tried by consent and consider it before the court see rule b shea v commissioner supra q4e- petitioner resided in welch minnesota when the petition was filed as of the date the statutory_notice_of_deficiency was mailed to petitioner he had not filed federal_income_tax returns or made any estimated_tax payments for and petitioner is an enrolled member of the tribe and resided on its reservation at all relevant times petitioner started farming on the reservation in or around petitioner raised corn and soybeans on approximately acres of reservation land which he leased from the tribe until about in the tribe reclaimed the land to expand its gambling operations the tribe approved its constitution and bylaws on date and ratified its corporate charter on date per capita distributions the tribe owns and operates a gambling casino complex called treasure island casino bingo the casino on its reservation the tribe initially conducted class ii gaming at the casino on - - or about date the tribe signed a compact’ with the state of minnesota for control of class iii gaming as an enrolled member of the tribe petitioner is entitled to receive per capita distributions attributable to income derived from the tribe’s casino during the years and petitioner received per capita distributions of dollar_figure dollar_figure and dollar_figure respectively no federal income taxes were withheld from petitioner’s per capita distributions prior litigation petitioner in this case was also the petitioner in campbell v commissioner docket no campbell i at issue in campbell i was the proper federal_income_tax treatment of a per capita distribution from the tribe to petitioner arising out -under the indian gaming regulatory act igra pub l a497 secs 102_stat_2467 current version pincite u s c secs supp a tribal-state compact governing gaming activities on the indian lands of the tribe shall take effect only when notice of the approval of the compact by the secretary of the interior is published in the federal_register see u s c sec d b the tribal-state compact between the tribe and the state of minnesota was approved by the secretary and notice of the approval was published in the federal_register as required see fed reg date ‘at trial respondent objected to the admission of exhibits 36-j through 39-j on grounds of relevance and we reserved final ruling on the admission of the exhibits the exhibits included the constitution and bylaws of the tribe the tribe’s corporate charter the tribal-state compact and the gaming revenue allocation ordinance discussed infra we overrule respondent’s objection and admit the exhibits because we conclude that the exhibits are relevant to our discussion of the collateral_estoppel issue infra -- - of the ownership and operation of the casino campbell i was tried before special_trial_judge d irvin couvillion on date in st paul minnesota the court issued an opinion in campbell i on date in which it held that the per capita distributions were taxable as ordinary_income rather than exempt farm income as asserted by petitioner see campbell v commissioner tcmemo_1997_502 on date the court_of_appeals for the bighth circuit affirmed the tax_court on this issue and remanded the case on another issue irrelevant to this case see 164_f3d_1140 8th cir the u s supreme court denied a petition for writ of certiorari see 526_us_1117 gaming revenue allocation ordinance on or about date the tribe passed a resolution to amend its constitutional powers and adopted a gaming revenue allocation ordinance the ordinance which regulates the distribution of tribal profits to tribe members the ordinance was passed and adopted in accordance with the requirements of the indian gaming regulatory act igra publaw_100_497 secs 102_stat_2467 current version pincite u s c secs supp the ordinance stated in part the tribal council shall insure that notification of the application of federal tax laws to tribal per capita payments be made when such payments are made the tribal administration shall also implement a procedure by which qualified enrolled members who receive per capita payments can have applicable taxes - automatically deducted from per capita payments the tribal administration shall include in the notice of the application of federal tax laws a notice of the existence of the withholding procedure in approximately date the department of the interior notified the tribe that it had determined the ordinance was in compliance with the igra and had approved the ordinance discharge_of_indebtedness petitioner borrowed money from the u s department of agriculture farmers home administration fmha on at least three different occasions for operating_expenses and other uses with respect to his farming activity on date petitioner borrowed dollar_figure from the fmha on date petitioner borrowed dollar_figure from the fmha for annual operating_expenses and to purchase an irrigation system on date petitioner borrowed an unknown amount from the fmha in order to receive loans from the fmha petitioner was required to prepare and submit a projection or prospective plan for each operating year the loan was effective ’ at some point petitioner entered into a security_agreement for each of his fmha loans granting the fmha a security_interest in some of his chattel including a tractor a combine a planter a wagon a plow and other farming equipment chattel ‘the only projection included in the record concerned the period jan through date - - around date petitioner received a notice from the fmha indicating that he had defaulted on his loans and that the fmha intended to enforce the security agreements against his chattel by repossessing foreclosing on or obtaining a court judgment against the property shortly thereafter the fmha foreclosed on petitioner’s chattel on or around date the chattel was sold at auction by schlegel auction clerking co schlegel auction on behalf of the fmha on date schlegel auction issued a joint check to petitioner and the fmha for the auction proceeds of dollar_figure on date the fmha sent petitioner a letter indicating that petitioner had defaulted on his and loans and that he had an outstanding balance of dollar_figure as of date the letter also enclosed an application_for settlement of indebtedness in the fmha relieved petitioner of indebtedness in the amount of dollar_figure tribal council expenses petitioner served on the tribe’s council from date until date while serving as a member of the tribal council petitioner held various positions including vice chairman and assistant secretary treasurer petitioner held about different jobs at various times including tobacco the record does not indicate the reason for the discrepancy in petitioner’s outstanding fmha loan balance as of date and the amount of indebtedness relieved by the fmha --- - commissioner of the tribe game warden environmental specialist and various volunteer positions on behalf of the tribal council from about date until date and again in petitioner earned dollar_figure per week as tobacco commissioner any expenses petitioner incurred in connection with services performed on behalf of the tribal council were covered by a reimbursement policy under the reimbursement policy petitioner was entitled to receive from the tribal council dollar_figure for every meeting he attended even when there were multiple meetings ina single day meeting payments the meeting payments were an incentive to persuade people to attend meetings under the reimbursement policy petitioner was also entitled to claim reimbursement for meals travel mileage lodging airfare and other miscellaneous expenses according to the reimbursement policy petitioner was required to submit a form detailing the expenses he incurred with attached receipts and requesting the meeting payments he was entitled to receive petitioner kept track of his expenses by keeping calendars and receipts sometime around date the tribal council stopped making reimbursements to petitioner petitioner stopped submitting reimbursement requests around date - lo - opinion per capita distributions respondent argues that the doctrine_of collateral_estoppel precludes petitioner from relitigating the issue of whether petitioner’s per capita distributions from the tribe are taxable as ordinary_income respondent asserts that the legal questions raised in campbell i with respect to this issue are identical to those raised by petitioner in this case and the only differences are the years and the amounts of tax due respondent contends there has been no change in the controlling facts or the applicable law since the resolution of campbell i petitioner on the other hand argues that the primary issues and legal arguments raised in this case differ significantly from those raised in campbell i the doctrine_of collateral_estoppel may be applied in federal_income_tax cases see 345_us_502 333_us_591 under collateral_estoppel once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation montana v united_states under the principles of res_judicata on the other hand a judgment on the merits in a prior suit bars a second suit continued u s citing 439_us_322 n see also commissioner v sunnen supra pincite 210_f3d_928 8th cir 109_tc_235 affd without published opinion 86_f3d_1162 9th cir 98_tc_383 62_tc_607 in montana v united_states supra pincite the supreme court established a three-prong test for applying collateral_estoppel that requires a court to find the issues presented in the subseguent litigation are in substance the same as those issues presented in the first case the controlling facts or legal principles have not changed significantly since the first judgment and other special circumstances do not warrant an exception to the normal rules of preclusion in 90_tc_162 affd 904_f2d_525 9th cir we stated that the three-pronged rubric provided by the supreme court in the montana case embodies a number of detailed tests developed by the courts to test the continued involving the same parties or their privies based on the same cause of action 439_us_322 n in this case petitioner disputes different tax years than in campbell i each year is the origin of a new liability and of a separate cause of action 333_us_591 see also 904_f2d_525 n 9th cir affg 90_tc_162 res_judicata therefore does not apply appropriateness of collateral_estoppel in essentially factual contexts building on the supreme court's analysis in montana this court identified five requirements that must be satisfied for collateral_estoppel to apply see peck v commissioner supra pincite see also commissioner v sunnen supra pincite popp telcom v american sharecom inc supra pincite gammill v commissioner supra pincite kersting v commissioner tcmemo_1999_197 as articulated in peck the following requirements must be satisfied to invoke the doctrine_of collateral_estoppel the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction the party against whom collateral_estoppel is invoked must have been a party or in privity with a party to the prior judgment the parties actually must have litigated the issue and its resolution must have been essential to the prior decision and the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation see peck v commissioner supra pincite the party asserting collateral_estoppel as an affirmative defense in this case respondent bears the burden_of_proof see rule a as required by rule respondent affirmatively pleaded collateral_estoppel by an amendment to answer filed by leave of continued in both campbell i and this case the ultimate issue presented is whether per capita distributions to petitioner from the tribe arising out of the ownership and operation of a gambling casino constitute gross_income in this case the parties stipulated that the primary issue in campbell i was the tax treatment of a per capita distribution to petitioner in from the tribe arising out of the ownership and operation of the casino in campbell i we specifically stated that the primary issue for decision was whether per capita distributions to petitioner from the tribe arising out of the ownership and operation of a gambling casino constitute gross_income or whether such income is derived directly from land owned by the tribe and is excludable from taxation pursuant to laws treaties or agreements between indian tribes and the united_states government x ko campbell v commissioner tcmemo_1997_ the only differences between the issue in this case and the issue in campbell i are the dollar amounts and years in controversy the fact that the dollar amounts in controversy and the tax years involved in this case are different from those in campbell i however does not preclude the application of collateral_estoppel see 75_tc_220 mo’ continued the court -- affd 671_f2d_67 2d cir the first of the peck requirements is satisfied the second of the peck requirements is also satisfied this court issued an opinion in campbell i on date see campbell v commissioner tcmemo_1997_502 on date the court_of_appeals for the eighth circuit affirmed the tax_court on this issue and remanded on another issue irrelevant to this case see 164_f3d_1140 8th cir and the u s supreme court denied a petition for writ of certiorari see 526_us_1117 the decision in campbell i is final see sec_7481 a b with respect to the third and fourth of the peck requirements the parties do not dispute that petitioner was a party in campbell i and a reading of the decisions in campbell i confirms the issue was actually litigated and was essential to the resolution of the case see campbell v commissioner tcmemo_1997_502 affd on this issue 164_f3d_1140 8th cir consequently the third and fourth requirements are also satisfied in deciding whether the fifth peck requirement is satisfied we must analyze whether this proceeding involves the same set of events or documents and the same bundle of legal principles that contributed to the rendering of campbell i commissioner v -- - sunnen u s pincite if the legal matters determined in the earlier case differ from those raised in the second case collateral_estoppel has no bearing on the situation id pincite see also 647_f2d_813 8th cir affg 74_tc_864 petitioner’s principal argument against the application of collateral_estoppel is that the controlling facts and applicable legal rules either have changed or differ significantly from those considered in campbell i we reject petitioner’s principal argument ’ except for the taxable years and the amounts at issue the relevant facts in campbell i and in this case are identical the per capita distributions made to petitioner during tn commissioner v sunnen u s pincite fn ref omitted the supreme court suggested that if the relevant facts in the two cases are separable even though they be similar or identical collateral_estoppel does not govern the legal issues which recur in the second case it is not clear whether petitioner is relying on the separable facts doctrine articulated in sunnen however even if he is we still must reject his argument the separable facts doctrine has been questioned and limited by the supreme court in 440_us_147 see also peck v commissioner f 2d pincite- the supreme court has rejected the separable facts doctrine in general terms but has implied that it might have continuing validity in the tax context in addition two courts of appeals have concluded that the separable facts doctrine is not good law after montana see 677_f2d_118 d c cir per curiam 662_f2d_1158 5th cir whether or not the separable facts doctrine has any continued viability we conclude that there is no basis for applying the doctrine in this case -- - and were made in the same form and under the same contractual agreements as the per capita distributions made in the year at issue in campbell i in addition petitioner conceded at trial that the facts in this case save the years in dispute and amounts in controversy are identical to the facts in campbell i because the context in which the issues of this case arise has not changed since campbell i normal rules of preclusion apply see montana v united_states u s pincite 2the only fact that arguably changed since campbell i is the fact that the department of the interior approved the tribe’s gaming revenue allocation ordinance ordinance on or about date petitioner argues that before the approval of the ordinance in the tribe had the right to expect that its per capita distributions could be received as tax-free per capita distributions under its constitution and corporate charter we reject petitioner’s argument contrary to petitioner’s argument the clear language of u s c sec b which was enacted in before campbell i provides that per capita distributions may be made only if-- a the indian_tribe has prepared a plan to allocate revenues to uses authorized by paragraph b b the plan is approved by the secretary as adequate particularly with respect to uses described in clause or of paragraph b and d the per capita payments are subject_to federal taxation and tribes notify members of such tax_liability when payments are made in other words the tribe must have had an approved plan in effect in order to make the per capita distributions in the first instance the statute does not allow tribes without such a plan to make tax-free per capita distributions petitioner is not entitled to rely on the tribe’s compliance or noncompliance with this statute in order to escape taxation further the decision in campbell i concerned tax_year was tried in and was decided in therefore petitioner was aware of the fact that the ordinance had been approved at the time of trial and could have made an identical argument at trial in campbell i based on the above the fact that the plan was not approved until does not alter the factual circumstances under which the per capita distributions were made and is of no consequence to our decision the only question therefore is whether there has been a change in the legal climate since the decision in campbell i commissioner v sunnen supra pincite petitioner has not referenced and we cannot find any relevant change in the applicable law that warrants a second analysis of petitioner’s case although the igra was amended after the decision in campbell i none of the amendments are relevant to the issue presented ’ notably petitioner does not argue that any specific amendment to the igra would have had any the first amendment to the igra was the addition of u s c sec 2717a as part of the department of the interior and related agencies appropriations act publaw_101_121 103_stat_701 current version pincite u s c sec 2717a supp which provides that in fiscal_year and thereafter fees to be collected pursuant to u s c sec supp shall be available to carry out the duties of the national indian gaming commission nigc the technical amendments to various indian laws act of publaw_102_238 and b 105_stat_1908 current version pincite u s c sec_2703 and f_supp added subpars ef and f to u s c sec_2703 and added provisions to u s c sec authorizing appropriation of necessary funds for operation of the nigc for fiscal years beginning date and in the federal indian statutes technical amendments publaw_102_497 sec 106_stat_3255 current version pincite u s c sec_2703 supp struck out the words or montana following the word wisconsin in u s c sec_2703 be in the department of the interior and related agencies appropriations act publaw_105_83 and b 111_stat_1543 current version pincite u s c secs and supp made minor changes to the wording of u s c sec a and made minor wording amendments to u s c sec a and rewrote u s c sec b in addition the department of commerce justice and state the judiciary and related agencies appropriations act publaw_105_119 sec 111_stat_2440 current version pincite u s c sec supp rewrote u s c sec a -- - effect on the outcome of campbell i or has any effect on this case regardless of petitioner’s failure to point to any specific changes in the law we find that none of the amendments enacted after the decision in campbell i has any bearing whatsoever on the resolution of the issue in this case we also note that we specifically addressed the igra in our decision in campbell i see campbell v commissioner tcmemo_1997_502 petitioner sets forth several alternative arguments in this case to support his contention that the per capita distributions should not be subject_to federal income taxes that were not made in campbell i one of those arguments which petitioner describes as his primary argument is that the united_states approved a constitution and a corporate charter for the x tribe in minnesota x these documents indicate that petitioner also reiterated an argument he made in campbell i based on 351_us_1 petitioner asserted that under squire v capoeman supra pincite income derived directly from the land including per capita distributions is exempt from taxation petitioner asserted that a portion of the per capita distributions received was from business income earned from operations other than gaming such as a restaurant a buffet two snack-bars a gift shop a tobacco shop a marina and an rv park-campground this exact argument was the crux of petitioner’s argument in campbell i and we decline to consider the argument a second time see campbell v commissioner tcmemo_1997_502 in campbell i we specifically considered squire v capoeman supra and held tincome earned through the investment of capital or labor such as restaurants motels tobacco shops and similar improvements to the land fails to qualify for the exemption under the rationale of these cases the income derived from the operation of a casino would not be derived directly from the land citations omitted the tribe had the right to earn revenue or income and then to distribute these funds directly to the members of the tribe as per capita payments as petitioner stresses in his brief the tribal constitution and the corporate charter predate the igra by approximately years evidence regarding the meaning and application of the tribal constitution and the corporate charter could have been admitted during the trial of campbell i it was not see 466_f2d_131 10th cir monahan v commissioner t c pincite petitioner’s argument is nothing more than an alternative argument in support of his position on the identical issue presented in campbell i petitioner did not make this argument in the earlier proceeding as a general_rule taxpayers are not permitted to avoid the application of collateral_estoppel simply by advancing new theories on issues decided against them in an earlier proceeding see 86_f2d_791 6th cir affg 29_bta_874 estate of goldenberg v commissioner tcmemo_1964_134 27_fsupp_388 d mass affd 111_f2d_944 lst cir indeed had the present case been consolidated for trial with campbell i one uniform result would necessarily have obtained peck v tt is noteworthy that in making his argument that the applicable legal climate has changed since the year at issue in continued commissioner t c pincite if the taxpayers’ case was not effectively presented at the first trial it was their fault affording them a second opportunity in which to litigate the matter with the benefit of hindsight would contravene the very principles upon which collateral_estoppel is based and should not be allowed jones v united_states supra pincite see also peck v commissioner f 2d pincite on brief petitioner also made another alternative argument to the effect that the legal relationship between the tribe and the united_states has changed over the tax years at issue since no one from the tribe has questioned the constitutionality of the igra petitioner argued that the igra is unconstitutional insofar as it affords the united_states the right to claim that per capita distributions are subject_to federal taxation because under 480_us_202 and 658_f2d_310 5th cir tribes have the right to economic self-determination over all matters including gaming operations a taxpayer is not collaterally estopped from challenging a position on constitutional grounds not raised in the earlier proceeding see 76_tc_222 26_tc_864 continued campbell i petitioner makes no distinction between the years at issue in this case that occurred before and the years at issue in this case that occurred after --- - affd 255_f2d_841 2d cir travers v commissioner tcmemo_1982_498 in this case however petitioner’s constitutional challenge is merely a bare assertion unsupported by any references to the u s constitution or by any evidence at trial and in no way raises a valid constitutional claim see morrow v commissioner tcmemo_1983_186 in addition the argument could have been raised in campbell i see leininger v commissioner supra estate of goldenberg v commissioner supra pelham hall co v carney supra both california v cabazon band of mission indians supra and seminole tribe v butterworth supra were decided before the enactment of the igra indeed the igra was a congressional response to the supreme court’s decision in california v cabazon band of mission indians supra which followed a long line of cases that began with seminole tribe v butterworth supra see s rept pincite we hold that each of the requirements for applying the doctrine_of collateral_estoppel in this case has been satisfied and that collateral_estoppel applies to preclude relitigation of the proper tax treatment of the per capita distributions paid to petitioner during the years at issue we sustain respondent’s determination that petitioner’s and per capita distributions of dollar_figure dollar_figure and dollar_figure respectively are subject_to federal_income_tax -- - discharge_of_indebtedness gross_income means all income from whatever source derived including income_from_discharge_of_indebtedness see sec_61 sec_1_61-12 income_tax regs sec_108 a c excludes from gross_income discharge_of_indebtedness income if the indebtedness discharged is qualified_farm_indebtedness petitioner bears the burden_of_proof with respect to whether he is entitled to an exclusion see rule a 290_us_111 in order for income to be excluded under sec_108 a c petitioner must prove the discharge was made by a gualified person see sec_108 the indebtedness was incurred directly in connection with the taxpayer’s operation of the trade_or_business_of_farming see sec_108 a and percent or more of the taxpayer’s aggregate gross_receipts for the taxable years preceding the taxable_year in which the discharge of such indebtedness occurs is attributable to the trade_or_business_of_farming see sec_108 b the exclusion does not apply to a discharge to the extent the taxpayer is insolvent see sec_108 b exclusions from taxable_income should be construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion see 111_tc_339 ndollar_figure citing - - 89_tc_49 supplementing 88_tc_28 respondent contends that petitioner realized dollar_figure in gross_income as a result of the fmha’s discharge of petitioner’s indebtedness during respondent does not dispute for purposes of the sec_108 exclusion that the fmha is a qualified_person see sec_108 that petitioner’s indebtedness was incurred directly in connection with petitioner’s operation of the trade_or_business_of_farming see sec_108 a or that petitioner was solvent see sec_108 a b respondent argues however that petitioner fails to satisfy the test in sec_108 b see 103_tc_428 petitioner testified that for and he earned gross_income of approximately dollar_figure per acre multiplied by acres of farmed land totaling approximately dollar_figure per year according to petitioner he earned somewhere in the neighborhood of around dollar_figure an acre for corn and just a little less than that for soybeans on cross-examination however petitioner testified that only acres of that land were under the irrigator and the remaining acres were not producing petitioner testified further that he kept annual production records as required by the fmha in order to borrow money but that he could not produce these records at trial because the fmha had -- - destroyed the documents as evidence of his income petitioner did present a projection or prospective plan he had prepared for the fmha covering the period from january through date which was signed on date the projection estimated among other things production and sales of petitioner’s crops cash farm operating_expenses debt repayment and a summary of the year’s business petitioner however introduced no credible_evidence to prove his gross_receipts from farming in and petitioner’s income during and was not derived solely from farming petitioner served on the tribal council from date until date by his own admission petitioner held about different jobs at various times besides the positions he held at the tribal council including tobacco commissioner game warden environmental specialist and various volunteer positions on behalf of the tribal council petitioner testified that from about date until date he earned dollar_figure per week as tobacco commissioner petitioner did not testify about or produce any evidence of his income from any other jobs he held for any of the years at issue we are not required to accept petitioner’s self-serving testimony as evidence of his income particularly in the absence of corroborating evidence see tokarski v commissioner t c - - peterman v commissioner tcmemo_1993_129 citing 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 and 294_f2d_328 4th cir affg 34_tc_845 petitioner has not presented any documentary_evidence to prove his gross_receipts from farming for and petitioner’s testimony regarding the income he estimated he earned from farming during the years at issue was contradictory and inconsistent on this record we cannot estimate nor are we required to estimate petitioner’s income from farming see 39_f2d_540 2d cir in addition we are not able to ascertain what income he earned from other sources during the years at issue petitioner has not met his burden of proving he received gross_receipts of percent or more from farming as required under sec_108 b thus we hold that petitioner is not entitled to the exclusion under sec_108 c and he must include dollar_figure in gross_income by reason of the discharge of his indebtedness tribal council expenses petitioner claims he is entitled to deduct unreimbursed business_expenses travel costs and mileage incurred while performing activities on behalf of the tribal council or in the alternative that he is entitled to deduct such expenses as a - - charitable deduction under sec_170 and sec_7871 in his brief petitioner claims that for he has not been reimbursed by the tribe for dollar_figure in direct expenses and dollar_figure in meeting payments meetings charged at dollar_figure each and for he has not been reimbursed for dollar_figure in direct expenses and dollar_figure in meeting payments meetings charged at dollar_figure each respondent argues that in order to claim a deduction under sec_162 petitioner must have incurred and paid the expenses he seeks to deduct and therefore petitioner cannot deduct the meeting payments respondent further argues that petitioner has not presented credible_evidence to substantiate the deductions for direct expenses sec_162 deduction sec_162 permits a taxpayer to deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see 403_us_345 in order for a taxpayer to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit groetzinger v 480_us_23 an expense is ordinary if ‘petitioner actually claimed in his brief that he was owed dollar_figure in meeting payments -- p7 - it is normal usual or customary within a particular trade business or industry or arises from a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see commissioner v lincoln sav loan association supra pincite 320_us_467 sec_262 disallows deductions for personal living or family_expenses see also sec_1_162-17 income_tax regs sec_162 also allows a taxpayer to deduct ordinary and necessary business_expenses in excess of reimbursements from the taxpayer’s employer see sec_1_162-17 income_tax regs if the employee’s ordinary and necessary business_expenses exceed the total of the amounts charged directly or indirectly to the employer and received from the employer as advances reimbursements or otherwise and the employee is required to and does account to his employer for such expenses the taxpayer may claim a deduction for such excess id if the taxpayer wishes to secure a deduction for such excess he must submit a statement with his return showing the total of any charges paid or borne by the employer and of any other_amounts received from the employer for payment of expenses whether by means of advances reimbursements or otherwise sec_1_162-17 income_tax regs and the nature of his occupation the number of days away from home on business and the total amount of ordinary and necessary - - business_expenses paid and incurred by him broken down into such broad categories as transportation meals_and_lodging while away_from_home_overnight entertainment_expenses and other business_expenses sec_1_162-17 income_tax regs to account to his employer within the meaning of sec_1 b income_tax regs means to submit an expense account or other written_statement to the employer showing the business nature and the amount of business_expenses see sec_1 b income_tax regs sec_274 generally provides that no deduction or credit shall be allowed for travel entertainment or a gift unless the taxpayer substantiates such expenditures by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement see sec_1_274-5 c income_tax regs ordinarily documentary_evidence will be considered adequate to support an expenditure if it includes sufficient information to establish the amount date place and the essential character of the expenditure sec_1_274-5 6b income_tax regs sec_274 prohibits deductions for expenditures based on approximations or unsupported testimony of the taxpayer see sec_1_274-5 income_tax regs deductions are a matter of legislative grace and the burden of clearly showing the right to the claimed deduction is on petitioner see rule a indopco inc v commissioner - - u s 292_us_435 petitioner has not met his burden of proving that the expenses he allegedly incurred in and were incurred in connection with a trade_or_business of petitioner petitioner testified that he served on the tribal council from date until date although the expenses he incurred were for activities performed on behalf of the tribal council in and there is no evidence that he was performing services for the tribal council with continuity and regularity or that his primary purpose for performing the services was for income and profit groetzinger v commissioner supra pincite even if we were to assume that the expenses allegedly incurred by petitioner were in connection with a trade_or_business petitioner failed to prove that he did not and would not receive the reimbursement to which he claimed he was entitled under tribal council reimbursement policies moreover petitioner failed to substantiate the expenses he claimed he was entitled to deduct although petitioner maintained some records and offered those records into evidence at trial the documentation was inconsistent incoherent and insufficient to enable us to determine which of the expenses if any were deductible and which were not petitioner submitted three types of proof to substantiate his expenses an account of -- - expenses personal date books for and and photocopied receipts and correspondence for and the account of expenses appears to have been prepared in preparation for this proceeding and we give it no weight other than as a summary of items allegedly substantiated by other documentary_evidence the personal date books contain handwritten notes with a few numbers that do not appear to correlate with the numbers in petitioner’s account of expenses the receipts and correspondence are incomplete and insufficient to satisfy the requirements of sec_162 and where applicable sec_274 for example most of the documents dealing with expenses that seem to be covered by sec_274 do not provide the date amount place and essential character of the expenditure as required by sec_1_274-5 income_tax regs for the reasons described above we are unable to discern any adequate factual or legal basis for allowing petitioner a deduction for any of the expenses claimed under these circumstances accordingly we hold that petitioner has not proven he was entitled to deduct either the meeting payments or his claimed unreimbursed direct expenses as ordinary and necessary business_expenses under sec_162 sec_170 deduction sec_170 allows a deduction for any charitable_contribution payment made within the taxable_year for purposes of sec_170 the definition of charitable_contribution includes a contribution or gift to or for_the_use_of a state among other things if the contribution is made for exclusively public purposes see sec_170 sec_7871 a a treats indian tribal governments as states for purposes of determining whether and in what amount any contribution or transfer to or for_the_use_of such states is deductible under sec_170 petitioner bears the burden of demonstrating he is entitled to the claimed deduction see rule a indopco inc v commissioner supra new colonial ice co v helvering supra the only evidence presented on this issue at trial was petitioner’s own affirmative response to his attorney’s question of whether it is possible for individuals to give gifts or make donations to the tribe further petitioner’s overall testimony regarding his expenses reflects that his intent was to be paid dollar_figure per meeting and to be reimbursed for his expenses not to donate his time and money to the tribal council see 363_us_278 petitioner’s for example on direct examination petitioner characterized the unreimbursed expenses as lost income or a loss - - entire argument on brief in support of a deduction under sec_170 consisted of the following sentence section of the code treats tribes as states for charitable donation purposes petitioner has failed to meet his burden of proving he is entitled to a deduction under sec_170 for expenses he allegedly incurred in connection with his activities for the tribe and therefore petitioner is not entitled to a deduction under sec_170 sec_665l1 a additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a return in the amount of percent of the tax_liability required to be shown on the return for each month during which such failure continues but not exceeding percent in the aggregate unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see sec_6651 469_us_241 38_f3d_440 9th cir harris v commissioner tcmemo_1998_332 a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference see united_states v boyle supra - - petitioner conceded that as of the date that respondent mailed the statutory_notice_of_deficiency to petitioner petitioner had not filed federal_income_tax returns for or petitioner failed to produce any evidence that his failure_to_file returns was due to reasonable_cause we also note that petitioner did not make an argument on this issue except for a subject heading in his reply brief which states campbell should not be obligated to pay additions to tax based on his per capita income we therefore sustain respondent’s determination sec_6654 additions to tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual the addition_to_tax under sec_6654 is mandatory in the absence of statutory exceptions see sec_6654 e 91_tc_874 75_tc_1 with one limited exception ’ this section has no provision relating to reasonable_cause and lack of willful neglect it is mandatory '8 sec_6654 b provides for an exception for newly retired or disabled individuals where the taxpayer either is retired after having attained the age of or became disabled in the taxable_year or the preceding_taxable_year in which the estimated payments were required to be made and can demonstrate that such underpayment was due to reasonable_cause and not to willful neglect sec_6654 b does not apply in this case - -- and extenuating circumstances are irrelevant 33_tc_1071 see also grosshandler v commissioner supra pincite none of the statutory exceptions under sec_6654 applies in this case petitioner concedes that as of the date the statutory_notice_of_deficiency was mailed to him he had not made any estimated_tax payments for and petitioner did not present any argument on this issue therefore the issue is deemed conceded respondent’s determination is sustained we have carefully considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
